DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raypole et al. (US Patent 6379162 B1) in view of Nakagawa (US Patent 6041497).
As per claim 26, Raypole et al. teaches, a current connector (along 111) for establishing an electrical connection between (along 104 or 105) a circuit arrangement (figure 2) and a solenoid valve (2), comprising a housing (4) with two contact spring wires (107 or 108), each of the contact spring wires (107 or 108) comprising an end contact 103 having a bracket shape (along 104 or 105).
Raypole does not teach, wherein a plurality of cutting edges are arranged proximate the end contacts.
Nakagawa teaches wherein a plurality of cutting edges 7f are arranged proximate the end contacts (along 7d).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Raypole in view of Nakagawa, wherein a plurality of cutting edges are arranged proximate the end contacts.
The motivation to combine the teachings of Raypole in view of Nakagawa would have been increase the contact pressure, whereby foreign matter is prevented from existing in the contact section. (see column 3, lines 48-53).

Allowable Subject Matter
Claims 15-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 15, Raypole et al. (US Patent 6379162 B1) teaches: “An arrangement (figure 2) for making electrical contact (along 104 or 105) between a current connector (along 111) and a circuit arrangement (figure 2), the current connector (along 111) comprising a contact spring wire (107 or 108) with a spring-loadable end contact 103, the circuit arrangement (figure 2) comprising a contact point (104 or 105), wherein the end contact 103 of the contact spring wire (107 or 108) and the contact point (104 or 105) of the circuit arrangement (figure 2) form a spring pressure contact 103, and wherein the end contact 103 of the contact spring wire (107 or 108) is configured as a bracket (along 104 or 105)".
However, Raypole fails to provide, teach or suggest: a bracket with an outer contact surface and at least one cutting edge, the at least one cutting edge is arranged proximate the outer contact surface, and the at least one cutting edge engaged with the contact point of the circuit arrangement.
Claims 16-25 are dependent on claim 15 and are therefore allowable for the same reasons.  
Claims 27 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 27, The prior art does not disclose or suggest: wherein the cutting edges are integrally formed on the contact spring wires by shaping the contact spring wires proximate the end contacts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831     
   
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831